Gueery, J.
, The defendant was convicted under an accusation charging him with operating an automobile on a public highway of this State while under the influence of intoxicating liquors and drugs. Several witnesses for the State testified positively that the defendant was drunk immediately before, at the time, and after he was arrested, driving an automobile on a public highway. In his statement to the jury, he denied being drunk. He admitted that he had taken one drink, which he contends was doped and “ran him crazy.” The jury saw fit to believe the overwhelming evidence for the State. No error of law is disclosed, and the verdict has the approval of the trial judge.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.